Case 2:17-cr-20183-MAG-RSW ECF No. 518-8, PageID.2745 Filed 10/05/20 Page 1 of 5




                                                      EXHIBIT              G
Rhabdomyolysis: Symptoms, Treatments                about:reader?url=https://my.clevelandclinic.org/health/diseases/...
         Case 2:17-cr-20183-MAG-RSW ECF No. 518-8, PageID.2746        Filed 10/05/20 Page 2 of 5




                  my.clevelandclinic.org


                  Rhabdomyolysis: Symptoms,
                  Treatments
                  5-6 minutes



                  A rare condition, rhabdomyolysis is a muscle injury where the
                  muscles break down. This is a life-threatening condition.
                  Groups of people who have a higher risk of developing this
                  condition include endurance athletes, firefighters, members
                  of the military and older people.

                  What is rhabdomyolysis?

                  Rhabdomyolysis can be a life-threatening condition caused
                  by muscle breakdown and muscle death. This dangerous
                  muscle damage can result from overexertion, trauma, toxic
                  substances or disease.

                  As muscle cells disintegrate, they release a protein called
                  myoglobin into the blood. The kidneys are responsible for
                  removing this myoglobin from the blood so urine can flush it
                  out of the body.

                  In large quantities, myoglobin can damage the kidneys. If the
                  kidneys cannot get rid of the waste fast enough, kidney
                  failure and death can occur.



1 of 4                                                                                                 10/3/20, 12:47 PM
Rhabdomyolysis: Symptoms, Treatments                about:reader?url=https://my.clevelandclinic.org/health/diseases/...
         Case 2:17-cr-20183-MAG-RSW ECF No. 518-8, PageID.2747        Filed 10/05/20 Page 3 of 5


                  How common is rhabdomyolysis?

                  Rhabdomyolysis (also called rhabdo) is relatively rare. Every
                  year, about 26,000 people develop this condition.

                  Who is affected by rhabdomyolysis?

                  Although rhabdomyolysis can happen to anyone, certain
                  groups have a higher risk than others of developing the
                  condition. People with an increased chance of getting
                  rhabdomyolysis include:

                  Endurance athletes: Marathon runners, people who take
                  spin classes, and others who do high-intensity interval
                  exercises have a higher risk of getting rhabdomyolysis.
                  These groups may push themselves too hard without resting.

                  Firefighters: Firefighters can develop the condition after
                  physical exertion in hot temperatures. Overheating can cause
                  rhabdomyolysis.

                  Service members: People in the military, especially those
                  who are in boot camp or are undergoing intense training,
                  have an increased risk of developing rhabdomyolysis.

                  Older people: People who fall, can’t get up, and aren’t
                  discovered for an extended time can get rhabdomyolysis.

                  How do people get rhabdomyolysis?

                  Several factors can lead to rhabdomyolysis. Causes of
                  rhabdomyolysis include:

                  High-intensity exercise: Jumping into an exercise program


2 of 4                                                                                                 10/3/20, 12:47 PM
Rhabdomyolysis: Symptoms, Treatments                about:reader?url=https://my.clevelandclinic.org/health/diseases/...
         Case 2:17-cr-20183-MAG-RSW ECF No. 518-8, PageID.2748        Filed 10/05/20 Page 4 of 5


                  too fast can lead to rhabdomyolysis when muscles don’t have
                  time to heal after an intense workout.

                  Severe dehydration and overheating: Heat causes faster
                  muscle breakdown. Your kidneys can’t dispose of all the
                  waste without plenty of fluids.

                  Trauma: A severe burn, lightning strike, or crushing injury
                  can cause muscle fibers to disintegrate rapidly.

                  Medications: Some medications can cause muscle
                  breakdown, including antipsychotic, antidepressant, and
                  antiviral drugs. Statin medications can also lead to
                  rhabdomyolysis, especially in people who have diabetes or
                  liver disease.

                  Illegal drugs and alcohol: Heroin, LSD, cocaine, and
                  excessive alcohol are toxic to the body and can cause
                  muscles to deteriorate.

                  Long periods of inactivity: People who fall, lose
                  consciousness, and can’t get up for an extended time can
                  develop rhabdo.

                  Can rhabdomyolysis be inherited?

                  Rhabdomyolysis itself cannot be inherited (passed down in
                  families). But certain genetic disorders can increase your risk
                  of developing the condition. People can get rhabdomyolysis
                  as a result of an inherited muscle disease (such as muscular
                  dystrophy).

                  People who have certain metabolic or mitochondrial



3 of 4                                                                                                 10/3/20, 12:47 PM
Rhabdomyolysis: Symptoms, Treatments                about:reader?url=https://my.clevelandclinic.org/health/diseases/...
         Case 2:17-cr-20183-MAG-RSW ECF No. 518-8, PageID.2749        Filed 10/05/20 Page 5 of 5


                  disorders also have a higher risk of rhabdomyolysis. A
                  metabolic disorder affects the way energy moves into the
                  cells. Mitochondrial disorders occur when your body doesn’t
                  correctly produce energy for your cells.

                  What are the symptoms of rhabdomyolysis?

                  Rhabdomyolysis symptoms can range from mild to severe.
                  Symptoms usually develop one to three days after the
                  muscle injury, though some people may not even notice
                  muscle soreness. The main signs of rhabdomyolysis include:

                  Muscle swelling.

                  Weak, tender and sore muscles.

                  Dark urine that is brown, red or tea-colored.

                  Some people also experience dehydration or decreased
                  urination, nausea, or loss of consciousness.

                  Get useful, helpful and relevant health + wellness information




                  enews

                  More health news + info




4 of 4                                                                                                 10/3/20, 12:47 PM
